Citation Nr: 1450121	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  05-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to May 1976. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2012, a Board decision was issued denying claims for service connection for arthritis of the bilateral knees and ankles, as well as service connection for a low back disorder (claimed as a herniated disc of the lumbar spine). The Veteran appealed therefrom to the U.S. Court of Appeals for Veterans Claims (Court), which thereupon issued a December 2013 Memorandum Decision affirming the foregoing Board decision in its entirety. This notwithstanding, however, the Court further found that the Veteran had duly commenced an appeal to the Board of the additional issue of service connection for PTSD, thereby requiring the Board's attention to this designated matter.

This claim for service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Per the holding of the Court's December 2013 Memorandum Decision, it can reasonably be concluded that the Veteran filed a timely Notice of Disagreement (NOD) with the RO's April 2005 rating decision to the extent denying service connection for PTSD, and therefore the appropriate response is that the AOJ issue a Statement of the Case (SOC) to the Veteran should he wish to further elect to pursue this claim before the Board through filing a timely Substantive Appeal.           See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In passing, the Board observes that whereas a January 2014 RO rating decision ostensibly reajudicated this matter as a petition to reopen a previously denied claim, in fact, the proper statement of the issue, per the Court decision, (and that necessitating exposition in the SOC requested pursuant to this remand) is one of an original claim for service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a Statement of the Case addressing the issues of entitlement to service connection for PTSD. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



